Citation Nr: 9905300	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to January 
1978.  This appeal arises from a March 1994 rating decision 
of the San Diego, California Regional Office (RO), which 
denied the veteran's claims for entitlement to service 
connection for tinnitus and hearing loss.  The question of 
service connection for hearing loss will be the subject of a 
remand appended to this decision.

In August 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO in order to afford the veteran a 
hearing at the RO before a Member of the Board.  In October 
1998, the veteran appeared and testified at a Travel Board 
hearing which was conducted by C. W. Symanski, who is the 
member of the Board responsible for making a determination in 
this case.  At that hearing, the veteran withdrew his appeal 
as to the issue of an increased rating for residuals of a 
nose fracture, which was previously before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
tinnitus has been obtained by the RO.

2.  The medical evidence reflects that the veteran has 
tinnitus that is attributable to noise exposure during 
service.  

CONCLUSION OF LAW

The veteran's tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on an enlistment physical 
examination in May 1974 the veteran's ears were clinically 
evaluated as normal.  An audiology examination at that time 
revealed pure tone thresholds, in decibels, at 500, 1000, 
2000, and 4000 Hertz as follows:  10, 0, 0, and 0 in the 
right ear, and 5, 0, 0, and 10 in the left ear.  On an 
aircrew physical examination in February 1975 the veteran's 
ears were clinically evaluated as normal.  An audiology 
examination at that time revealed pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz as 
follows:  0, 0, 0, 5, 5, and 15 in the right ear, and 5, 0, 
0, 5, 5, and 5 in the left ear.  A January 1976 medical 
record shows a complaint of "popping" in the left ear for a 
week.  An examination revealed a large amount of wax buildup 
against the eardrum.  Two days later, a record notes that ear 
irrigation was completed.  

On an aircrew physical examination in February 1976 the 
veteran's ears were clinically evaluated as normal.  An 
audiology examination at that time revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz as follows:  5, 10, 5, 10, 5, and 5 in the right 
ear, and 5, 10, 15, 5, 10, and 10 in the left ear.  On a 
Report of Medical History at that time, the veteran indicated 
that he had noticed hearing loss in both ears since February 
1975.  A March 1976 record shows a complaint of left earache.  
Notations in October 1976 indicate treatment for right otitis 
media.  An audiology examination in December 1976 revealed 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz as follows:  15, 5, 5, 5, 5, and 15 in 
the right ear, and 10, 5, 10, 5, 20, and 30 in the left ear.  

On a separation physical examination in January 1978 the 
veteran's ears were clinically evaluated as normal.  An 
audiology examination at that time revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz as follows:  5, 0, 0, 5, 5, and 15 in the right 
ear, and 15, 5, 5, 5, 10, and 15 in the left ear.  On a 
Report of Medical History at that time, the veteran reported 
that he was in excellent health and that he did not have 
hearing loss or ear trouble.  

On annual flight physical examinations for Reserves in 
September 1978 and November 1979, the veteran's ears were 
clinically evaluated as normal.  An audiology examination in 
November 1979 revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz as follows:  10, 
10, 10, 20, 10, and 25 in the right ear, and 10, 5, 10, 10, 
25, and 35 in the left ear.  

The veteran's DD Form 214N indicates that his military 
occupational specialty (MOS) was a systems maintenance 
technician, of which the equivalent civilian occupation was 
an aircraft and engine mechanic.  The record notes that the 
veteran was trained as a helicopter rescue aircrewman from 
August to September 1975.  

On VA examination in July 1993, the veteran complained of 
hearing difficulties over the past five to ten years.  He 
reported that his hearing in both ears appeared to be equal.  
It was noted that the veteran had a four-year history of 
noise exposure as a helicopter flight crewman.  An audiology 
examination revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, and 4000 Hertz as follows:  5, 10, 10, 20, 
and 25 for an average of 16 in the right ear, and 10, 5, 15, 
20, and 25 for an average of 16 in the left ear.  Speech 
discrimination scores were 98 percent in the right ear and 94 
percent in the left ear.  The examiner indicated that the 
veteran's hearing was within normal limits bilaterally.  On 
the examination, the veteran also complained of tinnitus.  It 
was noted that bilateral tinnitus had been present for the 
past three to five years, that it occurred once a week and 
lasted for 30 seconds to one minute, that it was mild in 
degree, and that it was characterized as a ringing sound.   

At a December 1995 hearing at the RO before a hearing 
officer, the veteran testified that he did not hear 
everything that was spoken to him; that he experienced 
constant ringing in both ears; that he first noticed ringing 
in his ears while he was in service, which persisted 
following service; that he was in Reserves for a couple of 
years following active service during which he performed the 
same job as a jet engine mechanic; that he never worked in a 
civilian occupation that had the same noise levels as in the 
military; and that he minimized any hearing problems in 
service in order to maintain his flight status.  

At an October 1998 hearing at the RO before the undersigned 
member of the Board, the veteran testified that he worked 
eight hours a day on the flight line in service; that with 
the exception of boot camp and training school his entire 
service was spent on the flight line; that his duties on the 
flight line was as a jet mechanic and a rescue swimmer and 
aircrewman; that he was issued noise protection in service 
but that there were times when he had to remove the 
protection during the performance of his duties, such as when 
he functioned as a rescue swimmer; that he first noticed 
ringing in his ears in 1975 or 1976 and that it had persisted 
ever since; that he estimated the noise exposure in service 
to be a 10 on a scale of 1 to 10; that he did not report his 
hearing problems in service because he was young and wanted 
to maintain his flight status; that there was some indication 
from friends or acquaintances in service that he might have 
been having hearing problems; that following discharge he 
performed administrative work and was not exposed to the 
noise levels of service; that he experienced ringing in his 
ears all the time; that he believed his hearing loss had 
worsened over time; and that he did not see doctors for his 
hearing problems until the 1990s when he went to the VA.

In December 1998, the Board received a medical statement 
dated in November 1998 from Michael Maywood, M.D., of the 
Scripps Clinic.  Dr. Maywood indicated that the veteran was 
seen with a long-standing complaint relating to noise 
exposure while on active duty from 1974 to 1978.  He noted 
that the veteran's duties in service included jet engine 
mechanic and helicopter search and rescue aircrewman/swimmer 
and that these duties exposed him to jet engine noise eight 
hours a day for seven days a week with additional duty for 
night flights.  The doctor noted that the veteran was 
provided noise protection but that at times it became 
necessary for him to remove the protection, such as when he 
performed the duties of rescue swimmer.  The doctor noted 
that the cumulative effect of the noise exposure was the 
development of ringing in the ears and that the veteran 
reported it was difficult at times to distinguish between the 
whining of jet engines and the ringing in his ears.  The 
doctor noted that the veteran underwent annual physicals but 
that the veteran felt he should not report the ringing in his 
ears so that he could maintain his flight status.  Likewise 
on his discharge physical, the veteran reported nothing in 
order to avoid a medical hold.  The doctor indicated that the 
veteran did not have a history of noise exposure prior to 
service or since service.  Objectively, Dr. Maywood recorded 
a history of acoustic trauma and noise-induced hearing loss.  
Dr. Maywood opined that the veteran's history of acoustic 
trauma and noise-induced hearing loss was at least as likely 
as not related to significant noise exposure during service 
and caused his long-standing tinnitus.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the United 
States Department of Veteran Affairs (VA) shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented well grounded claims; that is, claims 
which are plausible.  If he has not presented well grounded 
claims, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Initially, it is noted that the veteran's tinnitus claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

In this case, the veteran contends that he has ringing in 
both ears from noise exposure while serving on the flight 
line as a jet engine mechanic and helicopter rescue 
aircrewman/swimmer in service.  He testified that in order to 
maintain his flight status in service he did not report his 
ear troubles and that following service he was never exposed 
to the same levels of noise in his administrative jobs.  He 
also testified that the ringing in his ears had been constant 
ever since service.  The service medical records do not show 
any complaints, clinical findings, or diagnoses of tinnitus.  
On a July 1993 VA examination, the veteran was noted to have 
tinnitus, bilaterally, which was characterized as ringing in 
his ears.  The examination report indicated that the 
veteran's tinnitus had been present for the past three to 
five years and occurred once a week, which is apparently 
contradicted by the veteran in his testimony.  In the most 
recent medical statement of record, Dr. Maywood indicated 
that the veteran's tinnitus was long-standing and--more 
significantly--opined that the veteran's tinnitus was at 
least as likely as not related to noise exposure in service.  
At this point, it is noted that the statement by Dr. Maywood 
was submitted directly to the Board without an accompanying 
waiver of RO consideration.  However, for reasons which will 
become apparent, the Board can consider this statement at 
this time without prejudice to the veteran.  There is no 
other medical opinion of record expressly identifying the 
etiology of the veteran's tinnitus.  In view of the veteran's 
credible testimony, MOS in service, and Dr. Maywood's 
opinion, the Board concludes that the veteran's tinnitus is 
the result of noise exposure during service.  Accordingly, 
service connection for tinnitus is in order.     


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In this case, the veteran contends that he has hearing loss 
from noise exposure while serving on the flight line as a jet 
engine mechanic and helicopter rescue aircrewman/swimmer in 
service.  The service medical records do not reflect that the 
veteran sustained any hearing loss in accordance with VA 
criteria.  The postservice medical records show that the 
veteran underwent a VA audiology examination in July 1993 
which showed normal hearing, bilaterally.  It does not appear 
that the veteran has undergone an audiology examination by VA 
since that time; however, in the previously noted statement 
in December 1998 by Dr. Maywood, reference is made to noise 
induced hearing loss.  Under the circumstances of this case, 
further development of the evidence is required.  
Accordingly, this issue is REMANDED back to the RO for the 
following action.

1.  The veteran should be scheduled for 
an audiological examination in order to 
determine whether or not he has defective 
hearing as defined by VA regulation.  If 
he does have defective hearing, the 
audiologist should render an opinion for 
the record as to whether it is at least 
as likely as not that the current hearing 
loss is the result of exposure to noise 
trauma during service.  All reasons for 
the opinion should be fully set forth.  
The claims folder must be made available 
to the examiner for review.  

2. Following completion of the foregoing, 
the RO should readjudicate the veteran's 
claim to include consideration of all 
evidence received following the last 
supplemental statement of the case.  If 
the decision remains adverse to the 
veteran, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

